Citation Nr: 0517727	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  93-05 703	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased rating for degenerative disc 
disease of the lumbar spine L4-L5 and L5-S1 levels with 
history of lumbosacral strain, currently evaluated as 20 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and a VA Vocational Rehabilitation Counselor


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from July 1967 to September 
1975.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1991 rating decision by the St. 
Louis, Missouri, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In pertinent part, the RO denied a 
rating in excess of 10 percent for service connected 
lumbosacral strain.  In December 1992, the RO denied a claim 
for service connection for arthritis of the back secondary to 
service connected lumbosacral strain.  The Board remanded 
this case in decisions dated August 1993, July 1994, and 
March 1998.  Thereafter, the St. Petersburg, Florida, RO 
assumed jurisdiction over the case.  The Board remanded the 
case again in July 2002 for compliance with its previous 
remand orders.  By decision dated December 2003, the RO 
granted service connection for degenerative disc disease of 
the lumbar spine.  At that time, the RO provided a 20 percent 
rating for degenerative disc disease of the lumbar spine L4-
L5 and L5-S1 levels with history of lumbosacral strain 
effective to the date of claim; December 12, 1990.  The case 
was again remanded by the Board in April 2004 for compliance 
with its previous remand instructions.


FINDINGS OF FACT

The veteran's thoracolumbar spine disability has been 
manifested by no more than moderate range of motion loss, 
with forward flexion range of motion greater than 30 degrees, 
and absent chronic neurologic manifestations since the 
inception of the appeal.




CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
thoracolumbar spine disability have not been met.  
38 U.S.C.A. §§ 1155, 5107(b), 5110(g) (West 2002); 38 C.F.R. 
§§ 3.321(b), 4.25, 4.26, 4.71a, Diagnostic Codes 5292, 5293, 
5295 (1990-2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5235-
5243 (2003-04).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable law and regulation

The veteran claims entitlement to an evaluation in excess of 
20 percent for his service connected disability of the 
thoracolumbar spine.  This appeal ensues from an RO rating 
decision dated August 1991.  The Board has reviewed all the 
evidence in the veteran's claims folder, which includes, but 
is not limited to: service medical records; his statements in 
support of claim; testimony from the veteran and a VA 
Vocational Rehabilitation Counselor in September 1992; VA 
examination reports dated in April 1976, July 1991, September 
1993, October 2003, and May 2004; VA clinic records since 
1987; medical records from Incarnate Word Hospital; medical 
and legal documents pertaining to the veteran's award of 
disability benefits from the Social Security Administration 
(SSA); and argument provided by the veteran's representative.  

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122 
(2000).  The Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
each claim.

Disability ratings are based on the average impairment of 
earning capacity resulting from disability.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. § 4.1 (2004).  Separate 
diagnostic codes identify the various disabilities.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluations will be assigned if the 
disability more closely approximates the criteria required 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  The determination of 
whether an increased evaluation is warranted is to be based 
on a review of the entire evidence of record and the 
application of all pertinent regulations.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).

The veteran bears the burden of presenting and supporting his 
claim for benefits.  38 U.S.C.A. § 5107(a) (West 2002).  In 
its evaluation, the Board shall consider all information and 
lay and medical evidence of record.  38 U.S.C. § 5107(b) 
(West 2002).  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Board shall give the 
benefit of the doubt to the claimant.  Id.

VA has defined competency of evidence, pursuant to 38 C.F.R. 
§ 3.159(a), as follows:

(1)  Competent medical evidence means 
evidence provided by a person who is 
qualified through education, training, or 
experience to offer medical diagnoses, 
statements, or opinions.  Competent medical 
evidence may also mean statements conveying 
sound medical principles found in medical 
treatises.  It would also include statements 
contained in authoritative writings such as 
medical and scientific articles and research 
reports or analyses.
(2)  Competent lay evidence means any 
evidence not requiring that the proponent 
have specialized education, training, or 
experience.  Lay evidence is competent if it 
is provided by a person who has knowledge of 
facts or circumstances and conveys matters 
that can be observed and described by a lay 
person.

II.  Factual Summary

Historically, the veteran received in-service treatment for 
recurrent low back pain.  His initial VA examination in April 
1976 demonstrated no functional impairment on examination.  
By rating decision dated May 1976, the RO granted service 
connection for lumbosacral strain, and assigned an initial 
noncompensable evaluation under Diagnostic Code 5295.

Subsequent VA clinic records reflected the veteran's 
treatment for intermittent low back pain with occasional 
radiation of pain, numbness and tingling into his legs.  His 
physical and x-ray examinations indicated impressions of 
chronic lumbosacral back strain with mild degenerative 
changes of the lumbosacral spine.  By means of a rating 
decision dated August 1988, the RO assigned a 10 percent 
rating for chronic lumbosacral strain under Diagnostic Code 
5295.

The veteran next filed a claim for an increased rating for 
his thoracolumbar spine disability on December 12, 1990.  His 
VA clinic records included a March 1989 consultation due to 
symptoms of left leg pain, radiating from the hip to the tips 
of his toes, exacerbated by walking.  His physical 
examination was significant for palpable tenderness over the 
left buttock area of the sciatic notch.  A lumbar puncture 
performed in June 1989 returned a diagnosis of viral 
meningitis.  In July 1989, his lumbar spine demonstrated 30 
degrees of forward bending and 20 to 30 degrees of lateral 
bending with a non-focal neurologic examination.

VA examination in July 1991 included the veteran's report of 
lumbar spine pain on activity without any radiation of pain 
and/or paresthesias into the lower extremities.  He reported 
two post-service injuries to the lumbar spine requiring 
hospitalization.  Physical examination demonstrated normal 
vertical alignment of the lumbar spine with some 
straightening of the lordotic curve.  The veteran 
demonstrated voluntary guarding with restriction of mobility, 
and reacted to even the slightest pressure.  His lumbar spine 
showed flexion to approximately 15 to 20 degrees, and he was 
unable to extend at all.  He was fearful of lateral bending, 
and would only go to about 10 to 15 degrees.  His rotation 
was limited at 40 to 45 degrees at which point he felt the 
examiner was "pushing him."  An examination of his lower 
extremities demonstrated a normal gait pattern although he 
tended to walk with a slightly bent forward position.  The 
size, contour and muscular development of the lower 
extremities were normal.  His straight leg raising was 
negative, and he had equal and active jerks of the knees and 
ankles.  He also had good strength of the dorsi and plantar 
flexion of the big toes.  X-ray examination demonstrated 
minimal spurring at L4-L5.  He was given the following 
diagnoses:

1.	History lumbosacral strain
Residuals of recurrent injuries subsequent to 
discharge from service, with possible 
degenerative disk disease, without 
neurological signs or symptoms
2.	Probable functional overlay to above 
conditions.

An RO rating decision dated August 1991 denied an increased 
rating for service connected lumbosacral strain.  The RO also 
denied a claim for service connection for degenerative 
changes of the lumbar spine.  This appeal ensues from this 
adverse rating decision by the agency of original 
jurisdiction (AOJ).

In September 1992, the veteran appeared and testified in 
person before the RO.  He reported pain at the lower base of 
his back that extended into his hips.  He had several 
outpatient treatments for his symptoms, but primarily self-
treated his symptoms with 8 to 10 tablets of 600 mg of Motrin 
a day, massages and hot soaks.  His pain was more severe with 
weather changes and activities such as playing and picking up 
his children.  He limited his motion to prevent further 
irritation.  At times, he felt as if he was paralyzed from 
the waist down particularly on the right side.  He also 
reported shooting pains, similar to electric shocks, into his 
lower extremities as well as some back swelling.  His doctors 
recommended that he wear a back brace, but he could not 
afford one.  A VA Vocational Rehabilitation Counselor also 
presented testimony on the veteran's behalf primarily 
involving the veteran's industrial impairment as a result of 
posttraumatic stress disorder (PTSD).

A July 1993 SSA determination awarded the veteran disability 
benefits, effective to March 1992, based upon a primary 
diagnosis of anxiety related disorder, and a secondary 
diagnosis of an affective (mood) disorder.  This 
determination included review of a June 1993 psychiatric 
examination wherein the veteran's motor system demonstrated 
normal bulk and tone throughout with no dystrophy, 
fasciculations nor abnormal movements.  His motor power of 
flexors and extensors were normal throughout with no proximal 
or small muscle atrophy.  He had a straight leg raise (SLR) 
to 90 degrees.  His sensation to pin prick, touch, position 
and vibratory sense were intact throughout.  He deep tendon 
reflexes were active and equal throughout with no 
pathological toe signs.  His superficial reflexes were 
intact.  His gait and station was normal.  His lumbar spine 
demonstrated 70 of 90 degrees of flexion, and 10 of 20 
degrees of lateral flexion bilaterally.  It was noted that 
the veteran could squat as well as walk on his heels and 
toes.

VA examination in September 1993 indicated no evidence of 
postural abnormalities or fixed deformities.  The veteran's 
back musculature was deemed normal.  His lumbar spine 
demonstrated 90 degrees of forward flexion, 0 degrees of 
backward extension, 20 degrees of lateral flexion 
bilaterally, and 10 degrees of rotation bilaterally.  There 
was objective evidence of pain with range of motion (ROM).  
His neurologic examination was deemed normal with negative 
SLR bilaterally.  An x-ray examination demonstrated mild 
degeneration disease.  A diagnosis of degenerative disc 
disease of the back was provided.

In October 2003, the veteran was provided VA examination with 
benefit of review of his claims folder.  At that time, he 
reported increasingly severe low back pain with stiffness.  
He also reported numbness and tingling of his lower 
extremities with cramping.  His pain was particularly worse 
at night, and became so severe as to cause his eyes to tear.  
He self-treated his symptoms with over-the-counter anti-
inflammatory medications and trying to maintain his 
flexibility and activity.  On physical examination, he was 
observed to have a synched, but slightly slowed, gait absent 
need for an assistive device.  His lumbar spine range of 
motion was measured as extension of approximately 15 degrees 
and forward bending of approximately 45 degrees with some 
difficulty returning to an upright position.  He also had 30 
degrees of lateral bending bilaterally with minimal 
difficulty.  He had tenderness to palpation along his 
thoracic and lumbar spine with notable spasm in his 
paraspinal musculature, particularly around the L3 and L4 
levels.  His sitting SLR was negative for radicular pain.  
His lying down SLR produced pain but no radicular symptoms at 
approximately 30 degrees.  Deep tendon reflexes to the 
patella and Achilles tendons were 2+ and equal to the lower 
extremities.  His strength testing of the lower extremities 
was 5/5.  Following x-ray examination of the lumbar spine, 
the examiner provided the following assessment and comments:

ASSESSMENT:  Moderate degenerative arthritis of 
the lumbar spine, particularly at the L4-L5 and 
L5-S1 levels.

PLAN:  After reading the patient's physical 
examination findings, x-rays, as well as medical 
records available for review, it does appear that 
the patient does have moderate arthritis of his 
lumbar spine.  Physical examination findings, 
however, do not correlate with the severity of 
pain and discomfort with which the patient is 
reporting today.  There is no report of paralysis 
within the medical record that the examiner can 
find at this time, and all evidence appears to 
indicate a lumbosacral strain at the time of his 
military service.  Certainly on examination today 
the patient still has significant lumbosacral 
paraspinal musculature spasm, and it does appear 
to be affecting his activities of daily living.

IMPRESSION:  It is, however, my impression that, 
certainly as well, the x-rays demonstrate some 
moderate arthritis of the lumbar spine with 
degenerative changes.  It is the opinion of the 
examiner, however, that these changes are not 
excessive in lieu of the history of lumbosacral 
strain while during his military career.  However, 
it could be expected of someone of his age and 
history.

By decision dated December 2003, the RO granted service 
connection for degenerative disc disease of the lumbar spine.  
At that time, the RO provided a 20 percent rating for 
degenerative disc disease of the lumbar spine L4-L5 and L5-S1 
levels with history of lumbosacral strain effective to the 
date of claim; December 12, 1990.  The evaluation was 
provided under Diagnostic Code 5237-5242.

The veteran underwent VA orthopedic and neurologic 
examination in May 2004 with benefit of review of his claims 
folder.  He complained of significant lower back pain that 
radiated into his shoulders as well as his right hip and 
thigh.  He reported questionable radiation to his foot and 
frequent leg cramps.  He rated his pain and stiffness as 
10/10 in degree.  He took Advil for his symptoms with flare-
ups occurring on a daily basis.  He denied bowel or bladder 
abnormalities.  He did not use a cane, crutches or walker.  
He was supposed to be wearing a back brace, but he could not 
afford one.  He could walk a maximum of 5-8 blocks before he 
stopped due to flare-ups that, according to the examiner, 
evidenced fatigability.  He was occasionally unsteady, but 
had not had significant falls.  His lumbar spine range of 
motion measured as 75 degrees in forward flexion, 10 degrees 
in extension, 25 degrees in left lateral bending, 10 degrees 
in right lateral bending, and 10 degrees of rotation 
bilaterally with somewhat significant limited effort.  There 
was some evidence of muscle spasm in the lower extremities, 
particularly with motor testing.  He had 5/5 strength of the 
lower extremities with no Hoffman sign and downgoing toes.  
There was no clonus.  Sensation was normal in the lower 
extremities, however, the veteran had a very brisk reflex in 
the right patellar region.  X-ray examination demonstrated 
mild to moderate degenerative disc disease at L4-5 and L5-S1.  
The examiner offered the following assessment:

ASSESSMENT:  The patient is a 60-year-old white 
male who is service connected 30% for back strain.  
He claims to have suffered an injury in basic 
training.  He complains of baseline 10/10 pain in 
both flare-ups and at baseline.  His physical exam 
with range of motion is mild to moderately 
limited.  It is my opinion that during flare-ups 
his range of motion decreases on the order of 30-
35%.  Again, the patient is currently service 
connected 30%.  It is my opinion he suffers 
symptoms predominantly related to degenerative 
disease in his lumbar spine.  He does have some 
unusually increased tone in his lower extremities 
in addition to hyperreflexia, which is not 
explained by any obvious myelopathy.  Further 
workup of the cervical and thoracic spine with MRI 
might be beneficial for the patient.  Apart from 
back pain there is questionable radiculopathy but 
nothing specifically evidence on his exam and 
therefore there are no obvious chronic neurologic 
manifestations of the patient's lumbar spine 
disability.  Furthermore, the patient has no 
evidence of scoliosis, reversed lordosis, or 
abnormal kyphosis.

III.  Analysis

The veteran's claim for an increased rating for his 
thoracolumbar spine disability was filed in December 1990.  
Effective September 23, 2002, VA revised the criteria for 
evaluating Intervertebral Disc Syndrome (IVDS).  See 67 Fed. 
Reg. 54345-54349 (Aug. 22, 2002).  Effective September 26, 
2003, VA revised the criteria for evaluating diseases and 
injuries of the spine.  See 68 Fed. Reg. 51454-51458 (Aug. 
27, 2003).  The Board may only consider and apply the "new" 
criteria as of the effective date of enactment, but may apply 
the "old" criteria for the entire appeal period.  
38 U.S.C.A. § 5110(g) (West 2002); VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The RO has considered and applied the change in 
rating criteria.

The veteran holds a 20 percent rating since the time of 
filing of the claim in December 1990.  Under the 'old" 
criteria, this rating represented lumbar spine symptoms 
consistent with moderate limitation of lumbar spine motion 
(Diagnostic Code 5292), moderate and recurring attacks of 
IVDS (Diagnostic Code 5293) and lumbosacral strain with 
muscle spasm on extreme forward bending, loss of lateral 
spine motion, unilateral, in standing position (Diagnostic 
Code 5295).  See 38 C.F.R. § 4.71a (1997-2001).  A higher 40 
percent rating was warranted for symptoms consistent with, or 
more closely approximating, severe limitation of lumbar 
motion (Diagnostic Code 5292), severe, recurring attacks of 
IVDS with little intermittent relief (Diagnostic Code 5293), 
and severe lumbosacral strain with listing of whole spine to 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion (Diagnostic Code 5295).

In evaluating musculoskeletal disabilities, the Board must 
assess functional impairment and determine the extent to 
which a service connected disability adversely affects the 
ability of the body to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.10 
(2004).  Ratings based on limitation of motion do not subsume 
the various rating factors in 38 C.F.R. §§ 4.40 and 4.45, 
which include pain, more motion than normal, less motion than 
normal, incoordination, weakness, and fatigability.  These 
regulations, and the prohibition against pyramiding in 38 
C.F.R. § 4.14, do not forbid consideration of a higher rating 
based on a greater limitation of motion due to pain on use, 
including flare-ups.  DeLuca v. Brown, 8 Vet. App. 202, 206-
08 (1995).  In other words, when rated for limitation of 
motion, a higher rating may be assigned if there is 
additional limitation of motion from pain or limited motion 
on repeated use of the joint.  A finding of functional loss 
due to pain must be "supported by adequate pathology and 
evidenced by the visible behavior of the claimant."  
38 C.F.R. § 4.40 (2004).  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence or normal callosity or the like.  Id.

The newer criteria has defined normal range of thoracolumbar 
spine motion, for VA compensation purposes, as forward 
flexion from 0 to 90 degrees, extension from 0 to 30 degrees, 
left and right lateral flexion from 0 to 30 degrees, and left 
and right lateral rotation from 0 to 30 degrees.  38 C.F.R. 
§ 4.71a, THE SPINE, Note (2) and Plate V (2004).  Combined 
range of motion refers to the sum of the range of forward 
flexion, extension, left and right lateral flexion, and left 
and right rotation.  Id.  The normal combined range of motion 
for the thoracolumbar spine is 240 degrees.  Id.

The evidence of record since the filing of the claim reflects 
the veteran's report of chronic low back pain and stiffness 
exacerbated by activities and weather changes.  He describes 
daily flare-ups of disability manifested by additional range 
of motion loss and stiffness.  His measured lumbar spine 
range of motion during the appeal period are as follows:


Forward
Extensi
on
Left 
Lateral
Right 
lateral
Left 
Rotatio
n
Right 
Rotatio
n
July 
1991
15-20
0
10-15
10-15
40-45
40-45
June 
1993
70
-
10
10
-
-
Septemb
er 1993
90
0
20
20
10
10
October 
2003
45
15
30
30
-
-
May 
2004
75
10
25
10
10
10

The VA examiner in July 1991 opined that the veteran's 
disability had a probable functional overlay component.  In 
May 2004, a VA examiner estimated an additional 30 to 35 
percent range of motion loss during daily flare-ups of 
disability.  At that time, the examiner described the range 
of motion loss as mild to moderately limited.

The Board finds, by a preponderance of the evidence, that the 
veteran's lumbar spine disability has been manifested by no 
more than moderate range of motion loss for any time during 
the appeal period.  The examination findings in July 1991, 
showing more than moderate range of motion loss, is 
accompanied by opinion that the veteran's disability had a 
probable functional overlay component.  The range of motion 
findings from 1993 to 2004 show range of motion loss from 
mild to moderate in degree.  These findings are more 
consistent with the evidence of record.  VA opinion in May 
2004 indicated that the veteran could be expected to manifest 
an additional 30 to 35 percent range of motion loss from his 
mild to moderate limitation measured in 2004.  The medical 
findings objectively document the presence of muscle spasm 
and fatigability, but there is no evidence of atrophy due to 
disuse.  The Board has considered the additional range of 
motion loss during flare-ups of disability, that reportedly 
occur on a daily basis, but finds that the range of motion 
findings, overall, do not reflect more a degree of motion 
loss that is more than moderate in degree.  Accordingly, the 
Board finds that an increased rating is not warranted under 
the old version of Diagnostic Code 5292.

The veteran demonstrates x-ray evidence of degenerative disc 
changes at L4-L5 and L5-S1 so that consideration may be given 
to an alternative rating for IVDS.  The veteran does not 
manifest any neurologic findings related to his IVDS.  He 
reports some intermittent symptoms of pain radiating into the 
lower extremities, but a VA examiner in May 2004 found no 
evidence of a chronic neurologic manifestation of IVDS.  His 
range of motion loss, as held above, is not more than 
moderate in degree.  As such, a higher rating under the old 
version of Diagnostic Code 5293 for "severe" recurring 
attacks of IVDS is not for consideration.  Similarly, the 
veteran does not manifest symptoms such as listing of whole 
spine to opposite side, positive Goldthwaite's sign, or 
abnormal mobility on forced motion.  His forward flexion, as 
indicated above, has been less than marked in degree.  As 
such, a higher rating under the old version of Diagnostic 
Code 5295 is also not warranted.  There is no competent 
evidence of ankylosis to consider application of Diagnostic 
Codes 5286 or 5289.  See Shipwash v. Brown, 8 Vet. App. 218, 
221 (1995) (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
91 (27th ed. 1988) (ankylosis refers to immobility and 
consolidation of a joint due to disease, injury, or surgical 
procedure).  Cf. 38 C.F.R. § 4.71a, Schedule of ratings - 
musculoskeletal system, NOTE 5 (2004) (fixation of a spinal 
segment in neutral position (zero degrees) represents 
favorable ankylosis).

Changes to the IVDS Code became effective September 23, 2002.  
Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine which resulted 
in a renumbering of the IVDS criteria to Diagnostic Code 
5243.  See 68 Fed. Reg. 51454-51458 (Aug. 27, 2003).  This 
regulatory change did not include any substantive change to 
the provisions enacted in 2002.  For purposes of this 
analysis, the Board will refer to the current numbering of 
Diagnostic Code 5243 in the discussion below.

The current criteria of Diagnostic 5243 evaluates IVDS 
(preoperatively or postoperatively) on either the total 
duration of incapacitating episodes over the past 12 months 
or by combining under 38 C.F.R. § 4.25 separate evaluations 
of its chronic orthopedic and neurologic manifestations along 
with evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 (2003).

For purposes of evaluations under 5243, "[c]hronic orthopedic 
and neurologic manifestations" means orthopedic and 
neurologic signs and symptoms resulting from IVDS that are 
present constantly, or nearly so.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Orthopedic disabilities 
are rated using evaluation criteria for the most appropriate 
orthopedic diagnostic code or codes.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293, NOTE 1 (2004).  Similarly, neurologic 
disabilities are rated separately using evaluation criteria 
for the most appropriate neurologic diagnostic code or codes.  
Id.

As held above, the veteran's chronic orthopedic 
manifestations of IVDS during the appeal period have been 
represented by limitation of motion of the lumbar spine that 
is not more than moderate in degree.  As demonstrated by 
physical examination and opinion, the veteran has no chronic 
neurologic manifestations of IVDS.  He currently describes 
10/10 chronic pain on a daily basis.  VA recently amended 
Diagnostic Code 5243 to include a definition of 
incapacitating episodes which had been inadvertently omitted 
with publication of the final rule.  69 Fed. Reg. 32449-01 
(June 10, 2004).  This correction is effective September 26, 
2003.  Id.  The Board notes that the veteran and his 
representative have been advised of this definition.  This 
note defines an incapacitating episode as a period of acute 
signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
Board has closely reviewed the record, and finds no periods 
of doctor prescribed bed rest for IVDS or any evidence 
suggesting that a prescription of bed rest would have been 
warranted for a period of at least 4 weeks during any 12-
month period.  Accordingly, the Board finds by the 
preponderance of the evidence that the veteran has not met 
the criteria for a rating in excess of 20 percent under the 
current version of Diagnostic Code 5243.

Effective September 26, 2003, VA revised the criteria for 
evaluating diseases and injuries of the Spine.  See 68 Fed. 
Reg. 51454-51458 (Aug. 27, 2003).  In pertinent part, the 
only possible higher rating available for a chronic 
orthopedic manifestation of lumbar spine disability under 
these revised criteria would require a finding of forward 
flexion of the thoracolumbar spine limited to 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.  The range of motion findings during the appeal have 
been measured as 15-20 degrees in July 1991, 70 degrees in 
June 1993, 90 degrees in September 1993, 45 degrees in 
October 2003 and 75 degrees in May 2004.  VA opinion in 2004 
attributed an additional 30 to 35 degree of motion loss 
during flare-ups of disability from the 75 degree forward 
flexion finding.  Even with consideration of the principles 
of 38 C.F.R. §§ 4.40 and 4.45, the preponderance of the 
evidence demonstrates lumbar spine forward bending greater 
than 30 degrees.  There is no competent evidence of ankylosis 
of the lumbar spine.  As such, the regulatory changes do not 
offer a more favorable result in this case.

In summary, the Board finds that the veteran is entitled to 
not more than a 20 percent for thoracolumbar spine disability 
for any time during the appeal period.  The preponderance of 
the evidence is against a higher evaluation under either the 
old or new criteria for any time during the appeal period.  
The veteran has been deemed competent to describe the 
manifestations and exacerbations of lumbar spine symptoms, 
but the objective medical evidence fails to establish his 
entitlement to a higher initial evaluation.  There is no 
doubt of material fact to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b) (West 2002).

Finally, the Board is required to consider whether to refer 
the veteran's claim to the Director of Compensation and 
Pension Service for extra-schedular consideration under the 
provisions of 38 C.F.R. § 3.321(b).  The provisions of 
38 C.F.R. § 3.321(b) state as follows:

Ratings shall be based as far as 
practicable, upon the average impairments of 
earning capacity with the additional proviso 
that the Secretary shall from time to time 
readjust this schedule of ratings in 
accordance with experience.  To accord 
justice, therefore, to the exceptional case 
where the schedular evaluations are found to 
be inadequate, the Under Secretary for 
Benefits or the Director, Compensation and 
Pension Service, upon field station 
submission, is authorized to approve on the 
basis of the criteria set forth in this 
paragraph an extra-schedular evaluation 
commensurate with the average earning 
capacity impairment due exclusively to the 
service-connected disability or 
disabilities.  The governing norm in these 
exceptional cases is: A finding that the 
case presents such an exceptional or unusual 
disability picture with such related factors 
as marked interference with employment or 
frequent periods of hospitalization as to 
render impractical the application of the 
regular schedular standards. 

The Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  However, the Board is not precluded from 
raising this question, see Floyd v. Brown, 9 Vet. App. 88 
(1996), and addressing referral where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).  The veteran's 20 percent 
schedular rating for his lumbar spine disability contemplates 
loss of working time due to exacerbations of disability, see 
38 C.F.R. § 4.1, and the Board does not find that the 
exacerbations and extent of the veteran's symptoms to be out 
of proportion to the schedular disability ratings assigned 
during any time of the appeal period.  The veteran has not 
required the need for frequent hospitalizations, and the 
medical evidence attributes his employment difficulties to a 
psychiatric diagnosis.  The Board, therefore, finds no basis 
upon which to refer the case to the Director of Compensation 
and Pension for extraschedular consideration.

IV.  Duty to assist and provide notice

In so holding, the Board notes that the provisions of the 
Veterans Claims Assistance Act (VCAA) of 2000 were enacted 
into law during the pendency of this appeal.  Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  See 38 U.S.C.A. § 5102, 
5103, 5103A and 5107 (West 2002).  The Court of Appeals for 
Veterans Claims (CAVC) has emphasized that the provisions of 
the VCAA impose new notice requirements on the part of VA.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Specifically, VA has a duty to notify a claimant (and his 
representative) of any information, whether medical or lay 
evidence or otherwise, not previously provided to VA that is 
necessary to substantiate a claim.  38 U.S.C.A. § 5103 (West 
2002).  As part of that notice, VA shall indicate which 
portion of that information and evidence, if any, is to be 
provided by the claimant and which portion, if any, VA will 
attempt to obtain on behalf of the claimant.  Id. 

The CAVC's decision in Pelegrini v. Principi, 18 Vet. App. 
112 (2004) (Pelegrini II) held, in part, that a VCAA notice 
consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This "fourth element" of the 
notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The Pelegrini II Court also held that the 
language of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) 
require that a VCAA notice be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

On review of the record, the Board finds that the VCAA notice 
requirements have been satisfied.  With regard to elements 
(1), (2) and (3) above, the RO sent the veteran a letter on 
April 29, 2004 advising him of the elements that had to be 
satisfied to establish an increased rating for his 
thoracolumbar spine disability.  The rating decision on 
appeal, the August 2002 statement of the case (SOC) and the 
subsequent supplemental statements of the case (SSOC's) 
informed him of the applicable law and regulations, why his 
claim was denied, and of the evidence that was deemed 
lacking.  Additional RO letters dated August 1994, March 
1998, January 1999, July 2001 and September 2003 advised him 
of the evidence then deemed necessary to substantiate the 
claim, and the relative duties upon himself and VA in 
obtaining such evidence and/or information.

The April 2004 RO letter explained to the veteran to send in 
the evidence and/or information himself and/or to tell VA 
about any additional information or evidence he desired VA 
assistance in obtaining.  At this time, he was provided pre-
printed forms to return to the RO authorizing VA to obtain 
evidence on his behalf.  The January 2005 SSOC cited in full 
the language of 38 C.F.R. § 3.159(b)(1).  

Based upon the above, the Board finds substantial compliance 
with VA's notice requirements.  The Board is mindful that, in 
concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on multiple communications of 
record.  At bottom, what the VCAA seeks to achieve is to give 
the appellant notice of the elements outlined above.  Once 
that has been done-irrespective of whether it has been done 
by way of a single notice letter, or via more than one 
communication-the essential purposes of the VCAA have been 
satisfied.  Here, the Board finds that, because each of the 
four content requirements of a VCAA notice has been met, any 
error in not providing a single notice to the appellant 
covering all content requirements was harmless.  See, e.g., 
38 C.F.R. § 20.1102 (2004); Mayfield v. Nicholson, No. 02-
1077 (U.S. Vet. App. Apr. 14, 2005).  There is no indication 
that any post-adjudicatory aspect of the notice elements 
prevented him from providing evidence necessary to 
substantiate his claim and/or affected the essential fairness 
of the adjudication of the claim.  Additionally, neither the 
veteran nor his representative has pleaded with any 
specificity that a notice deficiency exists in this case.  
Based upon the above, the Board finds that the content and 
timing requirements of 38 U.S.C.A. § 5103 and 38 C.F.R. 
§ 3.159(b)(1) have been satisfied.

The Board also finds that VA's duty to assist the veteran has 
been satisfied in this case.  The RO has obtained the 
veteran's service medical records, VA clinic records and 
documents from SSA.  The Board has remanded the case on 
several occasions to obtain an adequate medical examination 
of the veteran.  The last examination report obtained, dated 
May 2004, satisfies the Board's previous remand orders and is 
adequate for rating purposes.  The RO provided the veteran 
authorization forms to assist him in obtaining his private 
treatment records.  He only returned an authorization form to 
obtain records from Incarnate Word Hospital that have been 
associated with the claims folder.  There are no outstanding 
requests for the RO to obtain any relevant evidence and/or 
information for which the veteran authorized VA to obtain on 
his behalf.  Based upon the above, the Board also finds that 
VA has satisfied its duty to assist the veteran in this 
claim, and further finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating his claim.

ORDER

An increased rating for degenerative disc disease of the 
lumbar spine L4-L5 and L5-S1 levels with history of 
lumbosacral strain is denied.



	                        
____________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


